Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s payment and submission filed 2/2/2021, has been received and entered into the present application.  Accordingly, prosecution has been reopened.
	Applicant’s amendment filed 2/2/2021 has been received and entered into the present application.
Applicant’s arguments 2/2/2021 have been fully considered.  Rejections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections are either reiterated or newly applied.  They constitute the complete set of rejections being applied to the instant application.

Status of Claims 
Claims 1-5, 7-8 and 11-20 are pending.  Claims 4 and 12-20 remain withdrawn. 
Claims 1-3, 5, 7-8 and 11 are currently under examination and the subject matter of the present Office Action.

Allowable Subject Matter
The following subject matter has been identified as allowable:
A pharmaceutical composition in the form of a tablet, the pharmaceutical composition consisting essentially of a first compound and a second compound: wherein the first compound is (1S,3R,4R,5R)-3-{[2E)-3-(3,4-dihydroxyphenyl)-2-propenoyl]oxy}-1,4,5-trihydroxycyclohexanecarboxylic acid and the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 7-8 and 11 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is directed to a pharmaceutical composition in the form of a capsule, gel capsule, sachet, ampoule, solution for dropper, or injectable solution, the pharmaceutical compositing consisting essentially of: the (1S,3R,4R,5R)-3-{[2E)-3-(3,4-dihydroxyphenyl-2-propenoyl]oxy}-1,4,5-trihydroxycyclohexanecarboxylic acid and – of the methyl (2S,3E,4S)-4-{2-[2-(3,4-dihydroxyphenyl)ethoxy]-2-oxoethyl}-3-ethylidene-2-(beta-D-glucopyranosyloxy)-3,4-dihydro-2H-pyran-5-carboxylate for use as a drug or veterinary product wherein each of the active ingredients are found in nature (i.e. nature-based product) and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The rationale for this determination is explained below:

Step 1: Determine if the claims are directed to a process, machine, manufacture or composition of matter. YES, the claims are directed to a composition of matter, so therefore the claims falls within at least one of the four categories of patent eligible subject matter. 
Step 2a: Determine if the claims are directed to a judicial exception to patent eligibility (i.e., law of nature, natural phenomenon, or an abstract idea). Yes, the claims are product claims recite a nature-Inherent or innate characteristics of the naturally occurring counterpart cannot show a marked difference.  Likewise, differences in the characteristics that came about or were produced independently of any effort or influence by Applicant cannot show a marked difference.   A change in the ratio or amounts does not transform the claims into an exemption of the ‘judicial exception’ because amounts/ratios/percentages do not set forth a ‘markedly different’ structure as compared to the naturally-occurring product (see; e.g., Diamond v. Chakrabarty, 447 U.S. 303 (1980)).   Combining naturally-derived ingredients does not amount to a claim which surmounts the judicial exception (Funk Brothers Seed Co. v. Kalo Inoculant Co. - 333 U.S. 127 (1948)).  Thus, there is no evidence of record to indicate that the claimed product is markedly different, structurally, chemically, functionally, than its naturally occurring counterpart.
 The state of the art teaches the following regarding each component present in the composition:
(i) (1S,3R,4R,5R)-3-{[2E)-3-(3,4-dihydroxyphenyl-2-propenoyl]oxy}-1,4,5-trihydroxycyclohexanecarboxylic acid, alternatively known as chlorogenic acid is naturally occurring in olive extract (U.S. 2007/0009620; paragraph [0023]);
(ii) methyl (2S,3E,4S)-4-{2-[2-(3,4-dihydroxyphenyl)ethoxy]-2-oxoethyl}-3-ethylidene-2-(beta-D-glucopyranosyloxy)-3,4-dihydro-2H-pyran-5-carboxylate, alternatively known as glycated oleuropein, is naturally occurring in the olive fruit plant (Olea Europaea) (U.S. 2011/0046212; paragraph [0008]).
Step 2b: Determine if the claims recited additional elements that amount to significantly more than the judicial exception. NO, the claims are directed to a composition without any other components. No other specific limitations other than what is well-understood, routine and conventional in the field have been added to the claimed nature-based product. 
 Therefore, each compound individually does not exhibit an effect on fasting glycemia, as admitted by Applicant.  Thus, the claim as a whole does not amount to significantly more than each “product of nature” by itself and does not qualify as eligible subject matter.
Further, the claim has been amended to indicate pharmaceutical administration forms which are not markedly different in their structure or function from what occurs in nature.  A powder is a dried or lyophilized form, where liquid is removed.  A solution for dropper or injectable solution seems to be any physiologically acceptable liquid.  Further still, a capsule or a gel capsule is an inert container which holds an active ingredient.  This same analysis can be applied to a sachet or an ampoule.
Thus, the claimed product is not eligible subject matter under current 35 USC 101 standards.

Response to Applicant’s Remarks
Applicant alleges that claim 1 as amended “[t]hese compositions e.g, tablets, differ from products of nature.  They have markedly distinct characteristics such as a different solubilization rate and different absorption rate.”  Page 1 of the Office Action discusses subject matter that has found to be allowable, specifically the embodiment drawn to a tablet.  However, claim 1 includes embodiments which are not markedly different in their structure or function from what occurs in nature.  A powder is a dried or lyophilized form, where liquid is removed.  A solution for dropper or injectable solution seems to be any physiologically acceptable liquid.  As such, these forms are not markedly different from what occurs in nature.  Further still, a capsule or a gel capsule is an inert container which holds an active ingredient.  This same analysis can be applied to a sachet or an ampoule.  As such, for these embodiments, the rejection stands.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA PAGONAKIS whose telephone number is (571)270-3505.  The Examiner works a flexible schedule and can usually be reached Monday-Friday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AP

/ANNA PAGONAKIS/
Primary Examiner, Art Unit 1628